Citation Nr: 0302706	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  99-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1945. 

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board remanded the veteran's claim in November 2000 in 
order to obtain a VA examination and treatment records as 
well as action consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  In June 2002, the Board further 
developed the claim to clarify the examiner's opinion in the 
November 2001 VA examination report.

The veteran's claim for service connection of a bilateral 
foot disability started as a "bilateral foot condition" and 
was later called "bilateral pes planus" in the November 
2000 Board remand.  In a March 2002 statement, the veteran 
requested service connection for whatever his bilateral foot 
condition was called. 


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2.  The veteran's current bilateral foot disability, which 
was diagnosed as a neurovascular dysfunction of both feet, is 
attributable to his military service.


CONCLUSION OF LAW

A bilateral foot disability was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

I. Entitlement to Service Connection for Bilateral Foot 
Disability

The veteran contends that he currently suffers from a 
bilateral foot disability as a result of his active service, 
and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds 
that the record supports his contention, and that service 
connection for a bilateral foot disability is warranted.

The veteran's September 1940 enlistment examination listed a 
diagnosis of 1st degree pes planus.  The remainder of the 
veteran's service medical records show no complaint, 
treatment, or diagnosis of any type of bilateral foot 
condition, including his August 1945 separation examination 
report. 

VA and private treatment records both show treatment for a 
bilateral foot condition.  In a July 2001, a private 
physician, Dr. Clark, noted that the veteran was treated for 
mild peripheral neuropathy in 2000.  

In a November 2001 VA examination report, the veteran 
complained of pain, weakness, stiffness, swelling, heat, 
redness, fatigability, and lack of endurance.  The examiner 
stated that the veteran wore orthopedic shoes as well as 
suffered 2+ pedal edema, instability, painful motion, 
weakness, and tenderness.  A diagnosis of "painful feet due 
to unusual conditions in the service but not pes planus" was 
listed in the November 2001 examination report.  An 
additional opinion by the same examiner dated in October 2002 
listed a diagnosis as "neurovascular dysfunction of both 
feet".  Finally, it was noted in the October 2002 opinion 
that it is as least as likely as not that the veteran's 
diagnosed condition was incurred in active military service.

In brief, the record shows that the veteran's current 
bilateral foot disability is related to his period of active 
service.  The opinions contained in the November 2001 VA 
examination report and subsequent October 2002 opinion both 
establish that the veteran's current bilateral foot 
disability was as least as likely as not incurred during his 
active military service.  The Board finds that the veteran's 
claim of service connection for residuals of a bilateral foot 
disability, diagnosed as neurovascular dysfunction of both 
feet, must be granted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

As noted above, the Board remanded this appeal to the RO in 
November 2000 for action consistent with the VCAA.  As this 
decision of the Board is a complete grant of the benefit 
sought on appeal - i.e., service connection for a bilateral 
foot disability - the Board concludes that sufficient 
evidence to decide the claim has been obtained and that any 
defect in the notice and development requirements of the VCAA 
that may exist in this instance would not be prejudicial to 
the veteran. 

ORDER

Service connection for a bilateral foot disability, diagnosed 
as neurovascular dysfunction of both feet, is granted.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

